Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS of CLAIM(s)
Claims 80-98 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 80-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim(s) 80 recite(s) a computer implemented method of determining the disease status in a subject, which is a statutory category (i.e. process). Claim 96 recites a system for classifying a sample, which is a statutory category (i.e machine). Claim 97 recites a k-mers dataset for classifying a sample, which is a statutory category (i.e machine.) Claim 88 recites a computer readable medium, which is a statutory category (i.e manufacture). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
 
The limitation of Independent claim 80 recites at least one abstract idea. Specifically, Claim 80 recites the steps of 
A computer implemented method of determining the disease status in a subject, the method comprising the steps of: 
ai) obtaining nucleotide or amino acid sequence data for the T-cell and/or B-cell receptor repertoire in a plurality of samples, wherein the samples comprise at least one reference sample obtained from a subject having a known disease status and at least one control sample obtained from a subject having a known negative disease status 
aii) identifying a data set of overlapping short sequences of nucleotides or amino acids of length k, known as k-mers, present within the nucleotide or amino acid sequence data, wherein the data set further provides information on a relative position of k-mers of amino acids or bases within the T-cell receptor or B-cell receptor amino acid or base sequence; 
aiii) determining k-mer frequencies of each identified k-mer in the data set from each sample, each k-mer frequency indicating the number of times each individual k-mer sequence is present within the data set of each sample; 
aiv) normalizing the k-mer frequencies to give a relative k-mer frequency, by scaling the k-mer frequencies by the total number of k-mers identified in the nucleotide or amino acid sequence data from that sample; 
av) generating a matrix containing the relative k-mer frequencies of each k-mer observed in each of the samples; 
avi) reducing dimensionality of the matrix to generate a reduced data set of k-mer frequencies; 
avii) using a selected subset of the reduced data set of k-mer frequencies to classify the samples; 
aviii) optimising one or more parameters of the data set to optimise classification of each reference sample into its known disease status, said optimised parameters comprising one or more of:  
1. the set of principal components, or similarly reduced data sets of k-mer frequencies, used in the classification;   
2. the length, k, of the k-mers;  
3. the degree of scaling of the k-mer frequencies;  
4. the relative positions of the k-mers of amino acids or bases within the T-cell receptor or B-cell receptor amino acid or base sequence, and/or whether or not they are within the CDR3 sequence; and  
5. annotation of the k-mers, such that the frequencies of differentially annotated k-mers, even if they have the same amino acid or base sequence, are considered separately, such k-mer annotation comprising one or more of: 
positional annotation of the k-mers indicating whether they were derived from the beginning, middle or end of the CDR3 region of the neucleotide or amino acid sequence data or at any specifically defined position within the CDR3 region; and/or 
relative associations of k-mers with a particular CDR1, CDR2 or TRG CDR4/HV4 sequence in the nucleotide or amino acid sequence data; and 
bi) repeating steps aii) to avi) for the plurality of samples of ai) and at least one unknown sample obtained from a subject having an unknown disease status; 
bii) determining the one or more optimised parameters for the data set of the at least one unknown sample; and 
c) classifying the unknown sample based on the optimised parameters to determine which reference sample or plurality of reference samples of known disease status the unknown sample is most similar to.  
.
The limitations “obtaining nucleotide or amino acid sequence data for the T-cell and/or B-cell receptor repertoire in a plurality of samples t” constitutes (c) mental process grouping. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “identifying a data set of overlapping short sequences of nucleotides or amino acids of length k, known as k-mers, present within the nucleotide or amino acid sequence data; determining k-mer frequencies of each identified k-mer in the data set from each sample, each k-mer frequency indicating the number of times each individual k-mer sequence is present within the data set of each sample; normalizing the k-mer frequencies to give a relative k-mer frequency, by scaling the k-mer frequencies by the total number of k-mers identified in the nucleotide or amino acid sequence data from that sample ” constitutes (c) mental processes because identifying food item, determining a carbohydrate with an insulin dose, can be practically performed in the human mind by observing, identifying, normalizing  the k-mers frequecies. Accordingly, the claims describe the abstract idea (c) mental processes because these limitations could be performed by the user, researcher to observe, organize, evaluate, k-mers frequencies information on a piece of paper.

The limitation “ for the plurality of samples of ai) and at least one unknown sample obtained from a subject having an unknown disease status; determining the one or more optimised parameters for the data set of the at least one unknown sample; and classifying the unknown sample based on the optimised parameters to determine which reference sample or plurality of reference samples of known disease status the unknown sample is most similar to.” constitutes (© mental process grouping because these limitations could be performed by the user, researcher to observe, analyze and establish classify the samples. Accordingly, the claim is directed toward at least one abstract idea.  

Furthermore, the following depending claims further 81-95 define the at least one abstract idea, and thus fail to make the abstract idea any less abstract

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 81 recites 
A computer implemented method of determining the disease status in a subject, the method comprising the steps of: 
ai) obtaining nucleotide or amino acid sequence data for the T-cell and/or B-cell receptor repertoire in a plurality of samples, wherein the samples comprise at least one reference sample obtained from a subject having a known disease status and at least one control sample obtained from a subject having a known negative disease status (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)) 
aii) identifying a data set of overlapping short sequences of nucleotides or amino acids of length k, known as k-mers, present within the nucleotide or amino acid sequence data, wherein the data set further provides information on a relative position of k-mers of amino acids or bases within the T-cell receptor or B-cell receptor amino acid or base sequence (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
aiii) determining k-mer frequencies of each identified k-mer in the data set from each sample, each k-mer frequency indicating the number of times each individual k-mer sequence is present within the data set of each sample (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
aiv) normalizing the k-mer frequencies to give a relative k-mer frequency, by scaling the k-mer frequencies by the total number of k-mers identified in the nucleotide or amino acid sequence data from that sample (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
av) generating a matrix containing the relative k-mer frequencies of each k-mer observed in each of the samples; 
avi) reducing dimensionality of the matrix to generate a reduced data set of k-mer frequencies; 
avii) using a selected subset of the reduced data set of k-mer frequencies to classify the samples; 
aviii) optimising one or more parameters of the data set to optimise classification of each reference sample into its known disease status, said optimised parameters comprising one or more of:  
1. the set of principal components, or similarly reduced data sets of k-mer frequencies, used in the classification;   
2. the length, k, of the k-mers;  
3. the degree of scaling of the k-mer frequencies;  
4. the relative positions of the k-mers of amino acids or bases within the T-cell receptor or B-cell receptor amino acid or base sequence, and/or whether or not they are within the CDR3 sequence; and  
5. annotation of the k-mers, such that the frequencies of differentially annotated k-mers, even if they have the same amino acid or base sequence, are considered separately, such k-mer annotation comprising one or more of: 
positional annotation of the k-mers indicating whether they were derived from the beginning, middle or end of the CDR3 region of the neucleotide or amino acid sequence data or at any specifically defined position within the CDR3 region; and/or 
relative associations of k-mers with a particular CDR1, CDR2 or TRG CDR4/HV4 sequence in the nucleotide or amino acid sequence data; and 
bi) repeating steps aii) to avi) for the plurality of samples of ai) and at least one unknown sample obtained from a subject having an unknown disease status (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
bii) determining the one or more optimised parameters for the data set of the at least one unknown sample; and 
c) classifying the unknown sample based on the optimised parameters to determine which reference sample or plurality of reference samples of known disease status the unknown sample is most similar to (merely daya gathering steps as noted below , See MPEP 2106.05(g));
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the preamble.” A computer implemented method of determining the disease status in a subject”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Regarding the additional limitation of “obtaining nucleotide or amino acid sequence data for the T-cell and/or B-cell receptor repertoire in a plurality of samples; identifying a data set of overlapping short sequences of nucleotides or amino acids of length k, known as k-mers, present within the nucleotide or amino acid sequence data; determining k-mer frequencies of each identified k-mer in the data set from each sample; normalizing the k-mer frequencies to give a relative k-mer frequency, by scaling the k-mer frequencies by the total number of k-mers identified in the nucleotide or amino acid sequence data from that sample ”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of an organizing human activity ((see MPEP § 2106.05(f)).  
Regarding the additional limitation of “positional annotation of the k-mers indicating whether they were derived from the beginning, middle or end of the CDR3 region of the neucleotide or amino acid sequence data or at any specifically defined position within the CDR3 region”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of pre solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g))
 Regarding the additional limitation of  “classifying the unknown sample based on the optimised parameters to determine which reference sample or plurality of reference samples of known disease status the unknown sample is most similar to “, this is post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claim 80 does not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a computer devices, mathematical formulation to generate the matrix does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Claims 81-82, reducing the dimensionality of the matrix”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claim 80 and dependent claims 81-95 limit the use of a computing component. The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 80-98 are rejected under 35USC101 as being directed to non-statutory subject matter
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 80 recites “generating a matrix containing the relative k-mer frequencies of each k-mer observed in each of the samples; 
avi) reducing dimensionality of the matrix to generate a reduced data set of k-mer frequencies; 
avii) using a selected subset of the reduced data set of k-mer frequencies to classify the samples“. 
However, the claim does not provide any specific ininformation, structure or algorithm to reduce the dimensionality…, classifying the unknown sample based on the optimised parameters. Therefore, the claim renders indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140194295A1, Robins et al.. .
EP. 3051450A1, Pouseele et al. 
US. 20130225419A1; Chasin et al. 
WO2017177308A1, Pugh
Glanville, Jacob et al. ; classifying the unknown sample based on the optimised parameters; Nature 547.7661: 94-98L. Nature Publishing Group. (Jul 6, 2017).
Hou X-L; Current status and recent advances of next generation sequencing techniques in immunological repertoire; Genes and Immunity 17.3: 153-164. Nature Publishing Group. (Apr 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686